DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/28/2021 has been entered. 
Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 9-11, 13, 28-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lovitt 5,097,540.
Lovitt discloses a dispensing system (10), which comprises a container (18) having an outer surface; a dispensing unit (12) attached to the container and integrated therewith; a pump (82) within the dispensing unit, a wand (14) rotatably attached to the dispensing unit, wherein the wand rotatably moved from an off position adjacent the outer surface of the container to an on position with the wand extending away from the .
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lovitt 5,097,540 in view of Smith 2,723,056.
Lovitt has taught all the features of the claimed invention except that a refill opening in the container. Smith teaches the use of a refill opening (11) in a container (1).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to modify the container of Lovitt to have a refill opening as taught by Smith in (col. 5, ll. 10-16), in order to provide the container with filling opening for refilling.
8.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lovitt 5,097,540 in view of Splan 3,837,533.
Lovitt has taught all the features of the claimed invention except that a cartridge containing a product. Splan teaches the use of a cartridge (16) within a container (11).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to utilize Splan’s teaching onto the dispensing .
Allowable Subject Matter
9.	Claims 19-22 are allowed.
Response to Arguments
10.	Applicants’ arguments filed 9/9/2021 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK C NICOLAS whose telephone number is (571)272-4931.  The examiner can normally be reached on Monday-Thursday 8:00 AM -:4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul R. Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/FREDERICK C NICOLAS/Primary Examiner, Art Unit 3754